Title: Stephen Cathalan to Thomas Jefferson, 15 February 1816
From: Cathalan, Stephen
To: Jefferson, Thomas


            
              
                My Dear sir & most Respected Friend
                Marseilles the 15th February 1816
              
              by my Last of the 6th January ulto I acknowledged you Receipt of your kind favour of the 3d July;
              This is to Inclose you, Bill of Loading and Invoice of one case Containing 50 Bottles hermitage white wine & one case Maccarony Shipped on the Brig Pilot of Phila Ml Dixon Master, bound for Philada & consigned to the Colector of that district, amounting to F248–02 which Please to pass on my Credit; Messrs Jourdan & Fils (who have Lost a bealoved   Lost their old Father 83 years age at that epoqua) assures me that the quality of this wine will Satisfy your Taste;—they have Sent me 240 Bottles vin Sec for Mr Pce Butler of Phila which they Say is what is the most natural quality to that Territority, & which Mr Butler as well as the English in General Preffer, whilst the Liquoreux  is produced from few vineyards, Reaped at perfect maturity; as to the maccarony, there is Two qualities, this article, Tho’ we appear to enjoy the Frée Port,  pays as well as all the Imports, the duty at of Consumption, when not declared for Réexportation, & not under the keys of the Custom, which been on this article not Important enough for Such formality at ƒ20 ⅌ 100K or 200 Cw. & 10 ⅌ct above Duty, renders it Dear & Scarce on acct of the Short Crop of wheat at naples & Sicily; it for that motive I have not Sent you As much as you asked; but I will order a Small parcel at naples which on arival I will declare for Réexportation, by which you have Soon from me a fresh Supply & I hope at Lower Price;—
              as to the wine of nice, & to our old Friend Mr Sasserno, I beg your Refference to the herein Copy of the house who Succeeded to his Commerce long before he Died, in answer to mine of the 3d ulto in which I Sent  them a Copy of your Paragraph Relative to him & Said wine;—and as Since, I have not heard of them, I wrote them on the 19th Inst to entreat a quick dispatch of their expected Invoice;
              Mr Fois Durand of Perpignan by his Letter of the 7th Inst Informs me that by the description I Transmitted him of the wine of Roussillon you wish to procure, he is acquainted with the exact quality you want, & that he was preparing to Send it to me;—I Then hope Both parcels will reach me in time to embrace the opportunity of an american vessel which will Sail for the cheasapeack about the end of this month; as the Pilot will Sail on Tomorow; at  about the Inconveniencies of the actual Freedom of the Port & Territory of Marseilles I am as well as the Greatest part of the Merchants of this city, of the opinion of a Printed Memorial, I Send it to you herein Inclosed, Confident of the Kind Interest you Bear for Marseilles & it’s prosperity; The Intercourse with the united States is active, but the Benefits are hitherto Small, which is not Surprising after what has happened;—however it is hoped that after This Place & France will Soon recover from what we Suffered by the Revolution of March Last, & enjoy of the Benefit of a Lasting Peace, which if it Costed So Dear, is not the fault of the king, but of the ones who Parjured of their oath of allegiance; Reffering you to the news Papers, meantime I may write you in not Such a Great haste, & wishing you Should once more visit France & Marseilles, as I despair to ever visit The united States, & Monticello!!! I have the honor to be with a Great Respect & I dare to add with a Constant & Sincere Friendship
              
                Dear sir
                your most obedt & Devoted servt
                Stephen Cathalan.
              
            
            
              Mr C. D. Coxe our Late Consul at Tunis who Left this on the 1st January for Philada told me he will visit you Soon & has Promised me to Give you Details on me & family with whom he resided for a Little while in my house;
            
          